               Case 19-12115-abl     Doc 71   Entered 04/08/20 08:00:16      Page 1 of 3



 1
 2
 3
 4
        Entered on Docket
       April 08, 2020
 5 ___________________________________________________________________
 6   CHRISTOPHER P. BURKE, ESQ.
     Nevada Bar No.: 004093
 7   atty@cburke.lvcoxmail.com
     218 S. Maryland Pkwy.
 8   Las Vegas, Nevada 89101
 9   (702) 385-7987
     Attorney for Debtor
10
11                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEVADA
12
13
     In Re:                                            Case No.: 19-12115-ABL
14                                                     Chapter 13
     JOHNNY TARVER,
15
16                 Debtor.                             Date: April 6, 2020
     ______________________________                    Time: 9:30 a.m.
17
     ORDER GRANTING MOTION TO ALLOW DEBTOR TO SELL REAL PROPERTY
18      LOCATED AT 1255 KENWOOD RD., SANTA BARBARA, CA 93109
19
              Upon the reading and filing of Debtor, Johnny Tarver (“Tarver” or “Debtor”) Motion
20   to Allow Debtor to Sell his Real Property located at 1255 Kenwood Rd., Santa Barbara, CA
21   93109 (“Kenwood Rd.,”), filed by and through his attorney, Christopher P. Burke, Esq., and
22   with Chapter 13 Trustee Kathleen A. Leavitt not opposing nor appearing and Creditor, US

23   Bank Trust N.A. as Trustee of Igloo Series III Trust filing a conditional non-opposition
     response by and through its counsel, Allison Schmist, Esq. Ghidotti Berger, but no one
24
     appearing and Creditor, JP Morgan Chase Bank, National Association filing a limited
25
     response by and through its counsel, Ace C. Van Patten, Esq. Tiffany & Bosco, P.A., but no
26   one appearing and the Court being fully advised in the premises;
27
28                                                 1
               Case 19-12115-abl    Doc 71    Entered 04/08/20 08:00:16     Page 2 of 3



 1            IT IS HEREBY ORDERED that Debtor shall be allowed to sell his real property
 2   located at 1255 Kenwood Rd., Santa Barbara, CA 93109 , upon the terms and conditions

 3   as follows;
              IT IS HEREBY FURTHER ORDERED that the sale of Kenwood Rd., for
 4
     $950,000 is approved;
 5
              IT IS HEREBY FURTHER ORDERED that Tarver’s attorney is to receive $1,800
 6
     from the sale for preparing this Motion and OST, to be paid out of escrow directly to Mr.
 7   Burke.
 8            IT IS HEREBY FURTHER ORDERED that the Chapter 13 will provide the
 9   balance needed to pay off his Chapter 13 and the Debtor will turnover sufficient funds to

10   pay the case in full;
              IT IS HEREBY FURTHER ORDERED that the funds from the sale should be
11
     received by Secured Creditors within 120 days from the date of the Court’s Order;
12
              IT IS SO ORDERED.
13
14            DATED this 7th day of April, 2020.

15   Submitted By:                                       Approved/Disapproved:
16
17   /s/ Christopher P. Burke, Esq.                      /s/Danielle N. Gueck-Townsend, Esq.
     Christopher P. Burke, Esq.                          Danielle N. Gueck-Townsend, Esq.
18   Nevada Bar No.: 004093                              Attorney for Kathleen A. Leavitt,
     218 S. Maryland Pkwy.                               Chapter 13 Trustee
19   Las Vegas, NV 89101                                 711 S. 4th Street, Suite 101
     (702) 385-7987                                      Las Vegas, NV 89101
20
     Attorney for Debtors
21                                                 ###

22
23
24
25
26
27
28                                                  2
            Case 19-12115-abl      Doc 71    Entered 04/08/20 08:00:16       Page 3 of 3



 1   ALTERNATIVE METHOD re: RULE 9021:
 2
     In accordance with Local Rule 9021, counsel submitting this document certifies that the
 3   order accurately reflects the court’s ruling and that (check one):

 4   __    The court waived the requirement set forth in LR 9021(b)(1).
 5   __    No party appeared at the hearing or filed an objection to the motion.
 6
     X     I have delivered a copy of this proposed order to all counsel who appeared at the
 7         hearing, and any unrepresented parties who appeared at the hearing, and each has
           approved or disapproved the order, or failed to respond, as indicated below [list each
 8         party and whether the party has approved, disapproved, or failed to respond to the
           document]:
 9
10
11
     Danielle N. Gueck-Townsend, Esq.
12   Attorney for Kathleen A. Leavitt,
     Chapter 13 Trustee
13
     711 S. 4th Street, Suite 101
14   Las Vegas, NV 89101
     (702) 853-0700
15   Approved
16
17
     __    I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
18         order with the motion pursuant to LR 9014 (g), and that no party has objected to
           the form or content of the order.
19
20
21   Submitted by:

22
     /S/ CHRISTOPHER P. BURKE, ESQ.
23   CHRISTOPHER P. BURKE, ESQ.
24   Attorney for Debtor

25
26
27
28                                                3
